OPINION
{¶ 1} James C. Britt, Jr., and Tom H. Nagel appeal the Franklin County Court of Common Pleas' decision granting summary judgment in favor of the Franklin County Commissioners.  Britt and Nagel assert that the trial court erred in finding that searches of persons entering county government offices are consensual and in granting summary judgment in favor of the commissioners with regard to the constitutionality of the searches.  We agree in part because:  (1) the trial court erroneously construed the evidence in favor of the commissioners rather than in favor of Britt and Nagel, and (2) this court, upon construing the evidence in Britt and Nagel's favor, finds that a genuine issue of material fact exists as to whether the searches are consensual.  Britt and Nagel also assert that the trial court erred in ruling, as a matter of law, that the commissioners possess statutory authority to implement the challenged security measures.  Because R.C. 307.01(A) and 305.16 provide the commissioners with the authority to purchase such equipment and hire security personnel to operate it, we disagree.
 {¶ 2} Accordingly, we affirm in part and reverse in part the judgment of the trial court, and we remand this cause for further proceedings consistent with this opinion.
                     FACTUAL AND PROCEDURAL HISTORY {¶ 3} Britt and Nagel, two attorneys with an interest in constitutional rights in relation to government searches, filed a declaratory judgment action in the trial court challenging the security screening of persons entering the Franklin County Government Center and the Franklin County Child Support Enforcement Agency. Specifically, Britt and Nagel challenged the right of the commissioners to implement requirements that people and their belongings pass through metal detectors and x-ray machines before entering these buildings.  Britt and Nagel argued first that the commissioners do not have the statutory authority to search people, and second that the search requirement is unconstitutional.
 {¶ 4} The parties filed a joint stipulation of facts in which they agreed that "[a]ny person who refuses to consent to the search/screening procedures would be denied access to the government offices which would be accessible to those persons who consent." *Page 397 
 {¶ 5} The trial court bifurcated the issues of commissioner authority and constitutionality.  Both the commissioners and Britt and Nagel filed motions for summary judgment on the issue of commissioner authority.  On those motions, the trial court found, as a matter of law, that the commissioners have explicit and implicit authority to implement the challenged security procedures.  Thus, the court granted summary judgment in favor of the commissioners on the issue of commissioner authority.
 {¶ 6} The commissioners then filed a motion for summary judgment on the constitutionality of the security screening.  Britt and Nagel opposed the motion, asserting that genuine issues of material fact exist for trial. The trial court granted the commissioners' motion for summary judgment. In its decision, the trial court outlined the standard for summary judgment, noting that the court must construe all evidence in favor of the nonmoving party.  In its application of the law, however, the trial court found that it "must construe the Civ.R. 56(C) evidence against the Plaintiffs [Britt and Nagel] in order to determine whether or not a genuine issue of material fact exists that must be preserved for trial." The court further found, "that reasonable minds could only conclude that the consensual searches are not excessively intrusive and do not unreasonably burden the public entering the Courthouse."
 {¶ 7} Britt and Nagel appeal the trial court's ruling, asserting the following assignments of error:
 {¶ 8} I.  THE TRIAL COURT ERRED IN FINDING THAT THE SEARCHES OF PERSONS ENTERING THE COUNTY GOVERNMENT OFFICES INSTITUTED BY THE DEFENDANTS ARE CONSENSUAL.
 {¶ 9} II.  THE TRIAL COURT ERRED IN OVERRULING THE PLAINTIFFS' MOTION FOR SUMMARYJUDGMENT AND IN FINDING THAT STATUTORY AUTHORITY EXISTS FOR OHIO COUNTY COMMISSIONERS TO SEARCH PEOPLE ON THEIR WAY INTO COUNTY GOVERNMENT PUBLIC OFFICES.
 {¶ 10} III.  THE TRIAL COURT ERRED IN GRANTING THE COUNTY COMMISSIONERS' MOTION FOR SUMMARY JUDGMENT AND IN FINDING THAT IT IS CONSTITUTIONAL FOR OHIO COUNTY COMMISSIONERS TO REQUIRE WARRANTLESS SEARCHES OF ALL PERSONS SEEKING TO ENTER COUNTY GOVERNMENT PUBLIC OFFICES.
                            CONSTITUTIONALITY {¶ 11} Britt and Nagel's first assignment of error pertains to the portion of the trial court's decision relating to the constitutionality of the security screening.  Britt and Nagel contend that the trial court erred in resolving the factual question as to whether the searches are consensual in favor of the commissioners. *Page 398
 {¶ 12} Civ.R. 56(A) provides that summary judgment is appropriate only when the moving party establishes that:  (1) there is no genuine issue as to any material fact; (2) the moving party is entitled to judgment as a matter of law; and (3) reasonable minds can come to only one conclusion, and that conclusion is adverse to the nonmoving party. Bostic v. Connor (1988), 37 Ohio St. 3d 144, 146; Morehead v. Conley (1991), 75 Ohio App. 3d 409, 411.  In ruling on a motion for summary judgment, the court must construe the record and all inferences therefrom in the opposing party's favor.  Doe v. First United Methodist Church (1994), 68 Ohio St. 3d 531, 535.
 {¶ 13} In this case, the commissioners moved for summary judgment and Britt and Nagel opposed the motion.  The trial court articulated the appropriate standard for summary judgment, as set forth above, in its decision.  However, in applying that standard the trial court construed the evidence in favor of the commissioners rather than in favor of Britt and Nagel.  Specifically, the trial court stated, "the Court must construe the Civ.R. 56(C) evidence against the Plaintiffs in order to determine whether or not a genuine issue of material fact exists that must be preserved for trial."2
 {¶ 14} The trial court went on to apply that standard by construing the evidence against Britt and Nagel.  Specifically, the trial court found "that reasonable minds could only conclude that the consensual searches are not excessively intrusive and do not unreasonably burden the public entering the Courthouse." (Emphasis added.)  However, the parties had agreed in their joint stipulation of facts that "[a]ny person who refuses to consent to the search/screening procedures would be denied access to the government offices which would be accessible to those persons who consent."  Given this factual stipulation, and construing the evidence in the light most favorable to Britt and Nagel, we find that reasonable minds could conclude that the searches in question are not consensual for the public entering the courthouse.3
 {¶ 15} Thus, we find that the trial court erred in finding that the searches are consensual for the public entering the courthouse and that no genuine issue of material fact exists.  Accordingly, we sustain Britt and Nagel's first assignment of error. *Page 399 
 {¶ 16} Britt and Nagel's third assignment of error also pertains to the constitutionality of the security screenings.  Specifically, Britt and Nagel contend that the trial court erred in finding that it is constitutional for the commissioners to require warrantless searches of all persons seeking to enter county government public offices.  However, a review of the trial court's decision reveals that the trial court never made such a determination.  Rather, the trial court determined (albeit erroneously) that reasonable persons could only conclude that the searches are consensual. Thus, the trial court has not yet reached the question of whether the commissioners could constitutionally require warrantless searches.
 {¶ 17} Accordingly, we overrule Britt and Nagel's third assignment of error.
                          COMMISIONER AUTHORITY {¶ 18} In their second assignment of error, Britt and Nagel assert that the trial court erred in granting the commissioner's motion and overruling their motion for summary judgment on the issue of whether the commissioners possess legal authority to implement the security screening procedures.  Britt and Nagel's assignment of error presents a question of law, which calls for a de novo review.  See Hunt v. Marksman Prod., Div. of S/R Industries, Inc. (1995), 101 Ohio App. 3d 760, 762.
 {¶ 19} A board of county commissioners possesses only such powers and duties as are expressly given by statute or as naturally and necessarily implied.  State ex rel. Winters v. Kratl (1926),19 Ohio App. 454, 456. The trial court found that R.C. 307.01(A) provides county commissioners explicit statutory authority to implement the security screening procedures.
 {¶ 20} R.C. 307.01(A) states, in pertinent part:
 {¶ 21} A courthouse, jail, public comfort station, offices for county officers and a county home shall be provided by the board of county commissioners when, in its judgment, any of them are needed.  The buildings and offices shall be of such style, dimensions, and expense as the board determines. * * * The board shall also provide equipment * * * as it considers reasonably necessary for the proper and convenient conduct of county offices, and such facilities as will result in expeditious and economical administration of such offices * * *. [Emphasis added.]
 {¶ 22} This statute "places a mandatory obligation on the board of county commissioners to provide equipment and facilities as it deems necessary for the proper and convenient conduct of county offices." Campanella v. Cuyahoga County (1977), 57 Ohio Misc. 20, 23.  R.C. 305.16
provides that a board of county commissioners may employ "such watchmen, janitors, and *Page 400 
other employees as are necessary for the care and custody of the court house, jail, and other county buildings."
 {¶ 23} In this case, the commissioners accompanied their motion for summary judgment with an affidavit indicating that the commissioners consider the security screening procedures to be reasonably necessary for the proper conduct of government business.  Thus, we find that R.C.307.01(A) authorizes the commissioners to purchase the x-ray machines and magnetometers necessary for the security screenings.  Additionally, we find that R.C. 305.16 authorizes the commissioners to hire the security guards who operate the equipment.  Finally, we find that the authority to actually conduct the security screenings, i.e., to use the equipment, is inherent in the authority to purchase the equipment and hire guards to operate it.
 {¶ 24} Therefore, we find that the trial court did not err in ruling, as a matter of law, that the commissioners possess statutory authority to implement the security screening procedures. Accordingly, we overrule Britt and Nagel's second assignment of error.
 {¶ 25} In conclusion, we sustain Britt and Nagel's first assignment of error because the trial court did not properly apply the standard for weighing evidence on a motion for summary judgment. However, we overrule Britt and Nagel's third assignment of error because the trial court never actually made the ruling challenged. Additionally, we overrule Britt and Nagel's second assignment of error because we find that the commissioners possess the statutory authority to implement the security screening procedures as a matter of law.
 {¶ 26} Accordingly, we reverse in part and affirm in part the judgment of the trial court, and we remand this cause for further proceedings consistent with this opinion.
Judgment affirmed in part and reversed in part; and cause remanded.
ABELE, J., concurs.
HARSHA, J., concurs in part and dissents in part.
KLINE, ABELE  HARSHA, JJ., of the Fourth Appellate District, sitting by assignment in the Tenth Appellate District.
2 We cannot find that the trial court's use of the word "Plaintiffs" instead of "Defendants" here is merely a scrivener's error because, as discussed in ¶ 11, the trial court actually construed the facts in the light most favorable to the commissioners.
3 We note that the trial court did not find that the searches are consensual because the public may decline to enter the courthouse (a fact which Britt and Nagel seem to dispute) but, rather, found that the searches are consensual for the public entering the courthouse.  Because the issue is not squarely before us, we decline to consider whether the searches may be deemed consensual because the public simply may decline to enter the building.